Citation Nr: 1432656	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-00 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a heart condition, to include as due to ionizing radiation exposure.  

2.  Entitlement to service connection for lipomas, side, abdomen, and neck, to include as due to ionizing radiation exposure.  

3.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran provided testimony during a videoconference hearing before the undersigned Acting Veterans Law Judge in September 2012.  A transcript is of record.  

This appeal was processed in part using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he incurred a heart condition and lipomas of the side, abdomen, and neck as a result of ionizing radiation exposure during service.  This exposure has been conceded by the RO and verified in the Veteran's service treatment records (STRs).  

The Veteran's STRs also confirm that an irregular heartbeat was noted in October 1983.  Further, VA treatment records dated during the pendency of the Veteran's claim demonstrate that the Veteran has been diagnosed as having coronary artery disease and the results of an April 2010 echocardiogram were normal, save for an atrial flutter.

The Veteran has also testified that during service, he began to notice lumps on his side and neck, which were described to be hard and smaller than a marble.  He stated that the lumps grew over time, until they were diagnosed as lipomas and removed in 2009.  He also indicated his belief that he had a lipoma forming on his abdomen, which he had reported to his primary care provider the year before the hearing.  

The Veteran was provided a VA examination regarding his heart claim in April 2010.  Although the examiner provided an opinion as to whether the current atrial flutter was etiologically related to the irregular heartbeat noted during service, the examiner did not comment on whether there was any connection between a currently diagnosed heart disability and the Veteran's exposure to ionizing radiation.  Moreover, since that examination was performed, the Veteran was diagnosed with coronary artery disease and underwent a coronary angioplasty in October 2010.  Therefore, a new VA examination is necessary in order to obtain a complete etiology opinion regarding all currently diagnosed heart disabilities.  Also, in light of the reported onset of lipomas during service and his exposure to ionizing radiation, the Board finds that an examination is necessary in connection with the Veteran's claim of service connection for lipomas.

The claim for service connection for headaches is "inextricably intertwined" with the claim for service connection for lipomas as the Veteran reported a possible connection between the growth of his lipomas and the development of severe headaches during the Board hearing.  Therefore the claim for service connection for lipomas must be decided prior to the adjudication of the claim regarding headaches.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Given that a medical examination addressing the Veteran's headaches is being obtained on remand, the Board finds it prudent for the examiner to also address whether the Veteran's complained of headaches are related in any way to his lipomas.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Obtain all outstanding VA medical records and associate them with the paper or virtual claims file.  
All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Once the above development has been completed, provide the Veteran with a VA heart examination with a qualified physician to determine whether any current disability is related to service.  

The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner is requested to list all current heart disabilities.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current heart disability, to include coronary artery disease, had onset in service or is otherwise related to a disease or injury in service, including the episode of irregular heart beat and the conceded radiation exposure.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  Once all outstanding records have been obtained, provide the Veteran with a VA examination with a qualified physician to determine whether the diagnosed lipomas are related to service.  

The claims folder, including this remand and any relevant records contained in the virtual system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the lipomas disability, to include on his side, abdomen, and neck, had onset in service or is otherwise related to a disease or injury in service, including the conceded radiation exposure.  

The examiner should also consider the Veteran's belief that his headaches are associated with the development  of lipomas, to include a lipoma at the base of his skull.  The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran headaches were caused or worsened by the Veteran's lipomas.

The examiner should provide reasons for the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.  If the examiner discounts the Veteran's reports, he or she should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.  

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KRISTIN E. NEILSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



